Citation Nr: 0003946	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to October 
1945, and was a prisoner of war (POW) of the German 
government from January 1945 to April 1945.  He died on April 
[redacted], 1998.  The appellant is the veteran's widow.  

This matter arises from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought.  The 
appellant filed a timely appeal, and the case was referred to 
the Board of Veterans' Appeals (Board) for resolution.  

The Board observes that in her brief on appeal of December 
1999, the appellant has raised the issue of entitlement to 
Dependency and Indemnity Compensation (DIC) benefits under 
the provisions of 38 U.S.C.A. § 1318 (West 1991).  In her 
brief on appeal, the appellant appears to argue that the 
veteran may have been (hypothetically) entitled to a 100 
percent evaluation based upon individual unemployability as 
early as 1983.  In this regard, the Board observes that the 
regulations interpreting how 38 U.S.C.A. § 1318(b) (West 
1991) is to be applied have been revised.  See 65 Fed. Reg. 
3388-3392 (January 21, 2000); 38 C.F.R. § 3.22 (1999).  See 
also Marso v. West, No. 97-2178 (U.S. Vet. App. Dec. 23, 
1999).  Inasmuch as such contentions constitute new claims 
upon which relief may be granted, these issues are referred 
back to the RO for all appropriate action.  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
April [redacted], 1998, at age 77, as a result of cardiovascular 
arrest subsequent to aspiration pneumonia, secondary to 
severe gastroesophageal reflux disease with status-post G. 
tube jejunostomy feeding.  

2.  At the time of his death, the veteran was service 
connected for post-traumatic stress disorder (PTSD), 
evaluated as 70 percent disabling; ischemic heart disease, 
evaluated as 60 percent disabling; duodenal ulcers, evaluated 
as 20 percent disabling; and for residuals of a right hip 
wound and sinusitis, both evaluated as zero-percent 
disabling.  The veteran was assigned a combined 90 percent 
schedular evaluation for his service-connected disabilities.  
A total rating based upon individual unemployability was in 
effect from November 21, 1995.  

3.  There is no competent medical evidence that any 
disability or disabilities of service origin caused, 
hastened, or materially and substantially contributed to the 
veteran's death.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death was a 
consequence of his service-connected disabilities.  
Specifically, she maintains that as the veteran was service 
connected for ischemic heart disease, and that as he died as 
a result of a cardiovascular arrest, the service-connected 
heart disability and the veteran's heart stoppage at the time 
of death are interrelated. 

The law provides that benefits arising from the death of a 
veteran may be granted to a spouse of a veteran who dies from 
a service-connected disability.  See 38 U.S.C.A. § 1310 (West 
1991).  A service-connected disability is one that was 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b) (1999).  A contributory cause of death is one 
which contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c) (1999).  

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation, or is meritorious on its own.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the evidence 
presented by the appellant fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boek v. Brown, 6 Vet. App. 14, 
17 (1993).  

The veteran died on April [redacted], 1998.  At the time of 
his death, he was in receipt of a 70 percent disability 
evaluation for PTSD, a 60 percent evaluation for ischemic 
heart disease, a 20 percent disability evaluation for 
duodenal ulcers, and noncompensable evaluations for residuals 
of a right hip wound and for sinusitis.  In addition, the 
veteran was assigned a total disability rating for individual 
unemployability (TDIU) based on his service-connected 
disabilities, effective from November 21, 1995.  As noted, 
his death certificate lists his cause of death as 
cardiovascular arrest due to aspiration pneumonia, secondary 
to severe gastroesophageal reflux disease with status-post G. 
tube jejunostomy feeding.  

The veteran's service medical records are negative for any 
indication of aspiration pneumonia or gastroesophageal reflux 
disease.  Post-service medical treatment records dating from 
June 1995 through April 1998 show that the veteran suffered 
from a variety of service- and nonservice-connected physical 
disabilities prior to his death.  The veteran had been 
hospitalized for treatment for gastrointestinal bleeding in 
August 1996.  He underwent a pyloroplasty and a vagotomy at 
that time.  An esophagogastroduodenoscopy (EGD) study was 
performed in August 1996, which disclosed no residual 
ulceration or duodenal abnormalities.  The records show that 
by the end of September 1996, the veteran no longer 
manifested any signs or symptoms relating to duodenal ulcers.  
In any event, under 38 C.F.R. § 4.114, Diagnostic Code 7305 
(1999), a minimum 20 percent evaluation is assigned following 
a vagotomy procedure, and this was the basis for the 20 
percent evaluation in effect for duodenal ulcers at the time 
of the veteran's death.  

Treatment records dated in August 1996 through March 1997 
show that following his surgery, the veteran developed 
gastroesophageal reflux disease, and was unable to tolerate 
gastrostomy tube feeding due to episodes of aspiration 
pneumonia.  The records show that in September 1996, the 
veteran underwent installation of a jejunostomy feeding tube.  
Neither the gastroesophageal reflux disease nor the episodes 
of aspiration pneumonia were linked to the veteran's service-
connected duodenal ulcers.  Aspiration pneumonia was noted to 
be caused by the gastroesophageal reflux disease.  

Terminal treatment records dated in April 1998 show that 
prior to his death, the veteran had a possible aspiration 
pneumonia; hypokalemia; hypoxia; a history of coronary artery 
disease and status-post coronary artery bypass graft in 1990; 
a history of a cerebrovascular accident with severe multi-
infarct dementia; a seizure disorder and neurogenic bladder, 
secondary to the cerebrovascular accident, with left 
hemiplegia; status-post vagotomy and pylorolasty for a 
bleeding duodenal ulcer in 1996; and an abdominal aortic 
aneurysm, status-post gastrostomy tube and jejunostomy tube 
placement.  At the time of his final hospital admission, the 
veteran was brought to the emergency room after his 
jejunostomy tube began leaking.  At that time, the veteran 
had aspiration pneumonia.  The veteran was noted to have 
experienced leakage around the jejunostomy tube since January 
1998, and by that time, was characterized as suffering from 
severe dementia, in an almost vegetative state.  In addition, 
the veteran was deemed to be grossly incompetent.  Further, 
during his final weeks, the veteran was noted to be at risk 
for complications including pneumonia, urinary tract 
infection, bedsores, and sepsis.  His prognosis was 
characterized as poor.  

The Board has thoroughly reviewed the foregoing, and 
concludes that the appellant has failed to provide any 
competent medical evidence illustrating a nexus or link 
between the cause of the veteran's death and his period of 
active service or any of his service-connected disabilities.  
The evidence of record clearly establishes that the veteran 
received extensive medical treatment for gastrointestinal 
disorders.  The veteran was service connected for duodenal 
ulcers, and he underwent a total vagotomy in 1996 for which a 
20 percent disability rating was assigned.  However, after 
September 1996, no further evidence of duodenal ulcers was 
found, and the assigned 20 percent disability rating 
represented a minimum rating for individuals having undergone 
a total vagotomy procedure.  The aspiration pneumonia listed 
as the veteran's primary cause of death was noted to have 
been caused by severe gastroesophageal reflux disease.  
However, there is no evidence of record linking the 
gastroesophageal reflux disease and the veteran's service-
connected duodenal ulcers.  

In short, there is no medical opinion linking the veteran's 
duodenal ulcers to the gastroesophageal reflux disease or to 
aspiration pneumonia.  Further, the Board recognizes that the 
veteran suffered from ischemic heart disease for which a 60 
percent disability evaluation was in effect at the time of 
his death.  However, there is no medical evidence to show 
that this heart disease played any role in the veteran's 
death.  

The appellant argues that as cardiovascular arrest was listed 
as the cause of the veteran's death, and that as service 
connection for ischemic heart disease was in effect at the 
time of the veteran's death, the two must be related.  The 
Board has considered the appellant's contentions in this 
regard, but takes judicial notice of the fact that 
"cardiovascular arrest" is the primary cause of death of 
any living organism.  When one dies, the heart ceases to 
function, and all other cardiovascular functions cease as 
well.  In short, the veteran has failed to present any 
evidence to show that ischemic heart disease was the direct 
or indirect cause of the veteran's death.  As noted, the 
cause of death listed on the veteran's death certificate was 
found to be aspiration pneumonia, secondary to 
gastroesophageal reflux disease.  The Board emphasizes that 
there is no evidence contained within the veteran's claims 
file to suggest that his death was caused by any service-
connected disabilities, even though he was assigned a 100 
percent disability evaluation when he died.  

In addition, lay statements by the appellant that the 
veteran's death was caused due to his service-connected 
disabilities do not constitute medical evidence.  As a lay 
person, lacking in medical training and expertise, the 
appellant is not competent to address an issue requiring an 
expert medical opinion, to include a medical diagnosis or 
opinions as to medical etiology.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Absent an opinion by a medical professional, 
such as one of the veteran's treating physicians, that his 
service-connected ischemic heart disease, duodenal ulcer, 
and/or PTSD contributed materially to his cause of death, 
listed on his death certificate, the appellant's claim is not 
well grounded, and must be denied on that basis.  

For the above reasons, it is the decision of the Board that 
the appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection for the cause of the veteran's death.  The Board 
has not been made aware of any additional evidence which is 
available which could serve to well ground the appellant's 
claim.  As the duty to assist is not triggered here by a 
well-grounded claim, the Board finds that the VA has no 
obligation to further develop the appellant's claim.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

